Citation Nr: 1225347	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  97-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to an undiagnosed illness secondary to service in the Southwest Asia Theater of Operations (SWATO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1985 to September 1985, June 1988 to April 1989, and January 1991 to May 1991.  The second period of service has been determined to be under other than honorable conditions, and is not qualifying service for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Waco, Texas. Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  In a July 1997 decision, the RO reconsidered the claim, to include consideration of service connection as the result of undiagnosed illness, but continued to deny the claim.  

In April 2006, the Board remanded the issue on appeal for additional development.  Remand was again required in December 2008 and March 2011.  During the pendency of the appeal, VA has granted the benefits sought with respect to several claims.  As full grants of the benefit sought on appeal with respect to those issues has been promulgated, there remains no further controversy or question for the Board to address.  The Board has additionally denied entitlement to other benefits; these denials are unappealed and final, and the sole issue remaining on appeal is as listed above.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  He has not requested a Board hearing.

The issues of service connection for obstructive sleep apnea and entitlement to a finding of total disability based on individual unemployability (TDIU) prior to April 6, 2011, have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required with respect to the claim of service connection for a respiratory disability.  In April 2006, December 2008, and March 2011, the claim was remanded for provision of a VA examination to identify any current disability and obtain a medical opinion regarding the etiology of such.  Specifically, the VA examiners were asked to opine as to whether any diagnosed respiratory condition was at least as likely as not related to the Veteran's service in the SWATO.

Initial inquiries focused on identifying the current disability entity, if any.  The medical evidence of record appeared in conflict regarding a current diagnosis.  That question now appears settled; the most recent April 2011 VA examiner has provided a current diagnosis of chronic obstructive pulmonary disease (COPD) and has adequately explained all apparent conflicts with past diagnoses.

However, while the examiners have addressed the possibility of respiratory disability related to an undiagnosed illness, and have offered a well reasoned etiological opinion regarding the primary cause of COPD, they have not addressed with specificity the Veteran's contentions related to his SWATO service.  Remand is required for a medical opinion regarding the possibility of a causative or aggravating role for such service in the current COPD.

The Veteran competently and credibly reports, and records corroborate, that he was exposed to smoke and chemicals associated with the oil well fires in the Persian Gulf in the early 1990's.  The potential role of such exposure in the current disability has not been considered.



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA medical center in San Antonio, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2012 to the present.

2.  Schedule the Veteran for an appropriate VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination, to include electronic records maintained in the Virtual VA system.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review, if not otherwise available to the examiner.

The examiner must be informed of, and accept as fact, that the Veteran was exposed to smoke and chemicals from oil well fires during service.  The examiner must opine as to whether it is at least as likely as not any current respiratory disability is caused or aggravated by (worsened beyond the natural progression) such exposure.  The role of smoking as the primary cause of the Veteran's COPD is to be considered established, unless medically contradicted.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



